DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAI et al., U.S. Pub. No.: US2018/0365472 A1.
Regarding claim 1, CAI teaches A mobile terminal (Fig. 1 100, par. 0063; mobile terminal 100), comprising: a front case (Fig. 4, par. 0074; a protective cover 210 (i.e., front case) attached to upper surface.); a display disposed at a front surface of the front case (Fig. 4, par. 0074; a lower surface of a protective cover 210 is attached to an upper surface of an OLED display screen 220.); a rear case disposed to oppose a rear surface of 

Regarding claim 2, CAI teaches all the limitations in claim 1.  CAI also teaches wherein the front case comprises a first hole that forms an optical path of light to be incident into the finger scan sensor part (par. 0089).

Regarding claim 3, CAI teaches all the limitations in claim 1.  CAI also teaches wherein the finger scan sensor part is fixed to the rear surface of the front case by a fastening member (Fig. 7, par. 0042; a side surface of the biometric identification module 340 is fixedly connected to an inner side surface of the module support 330.).

Regarding claim 4, CAI teaches all the limitations in claim 3.  CAI also teaches wherein the fastening member fixes the fingerprint recognition sensor to the rear surface of the front case through screw fastening (par. 0090; screw fixing).

Regarding claim 5, CAI teaches all the limitations in claim 4.  CAI also teaches wherein the front case comprises a plurality of female thread portions for the screw fastening (par. 0090; A fixed connection includes, but not limited to, the following connection methods: a screw fixing method, a double-sided adhesive fixing method, a glue fixing method, a welding and fixing method and a coupling and fixing method.).

Regarding claim 6, CAI teaches all the limitations in claim 4.  CAI also teaches wherein: the finger scan sensor part is mounted on a printed circuit board (PCB) electrically connected with the finger scan sensor part, and the fastening member fixes the finger scan sensor part and the PCB to the front case through the screw fastening (par. 0095; The circuit board 350 can be a printed circuit board or a flexible circuit board, and used for supporting the biometric identification module 340, and the biometric identification module 340 may be connected to a peripheral element or an external circuit through the circuit board 350.).

Regarding claim 7, CAI teaches all the limitations in claim 6.  CAI also teaches wherein the display is electrically connected with the PCB (par. 0072; a circuit board 150, such as a flexible printed circuit (Flexible Printed Circuit, FPC), may be disposed under the biometric identification module 140; and the biometric identification module 140 may be soldered to the circuit board 150 through a soldering pad, and electrical interconnection and signal transmission with other peripheral circuits (i.e., display) or other elements of the terminal device 100 are implemented by the circuit board 150.).

Regarding claim 9, CAI teaches all the limitations in claim 1.  CAI also teaches further comprising a pad part filling a space between the display and the front case (par. 0095; a lower surface (i.e., pad part) of the cover 310 may be attached to an upper surface of the display screen 320 (that is, a display plane).), wherein the pad part has a second hole corresponding to an optical path of light to be incident into the finger scan sensor part (par. 0096; chamfering processing is performed on the hole edge of the hole 371 of the middle frame 370 toward the display screen 320 to form a bevel angle, and the bevel angle can be more favorable for reflected light to enter the biometric identification module 340 from the hole 371 of the middle frame 370.).

Regarding claim 11, CAI teaches A mobile terminal (Fig. 1 100, par. 0063; mobile terminal 100), comprising: a display configured to output an image in a first direction (par. 0064; the display screen 120 is specifically a touch display screen, which can not only display (i.e., output) a screen (i.e., an image) but also detect a touching or pressing operation of a user.); a front case covering a rear surface of the display facing a second direction opposite to the first direction (par. 0095; The cover 310 may be a transparent protective cover, such as a glass cover or a sapphire cover, which may cover the display screen 320, and a lower surface of the cover 310 may be attached to an upper surface of the display screen 320 (that is, a display plane).); a pad part interposed between the front case and the display (par. 0095; a lower surface (i.e., pad part) of the cover 310 may be attached to an upper surface of the display screen 320 (that is, a display plane).); a rear case disposed to oppose the rear surface of the front case, the rear surface 



Regarding claim 13, CAI teaches all the limitations in claim 11.  CAI also teaches wherein the finger scan sensor part is fixed to the rear surface of the front case by a fastening member (par. 0097; the biometric identification module 340 may be fixedly connected to the back cover directly or fixedly connected to the back cover through the module support 330.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al., US2018/0365472 A1 as applied to claim 1 above, and further in view of Kim et al., US2019/0042035 A1.

CAI fails to teach the following recited limitations.  However, Kim teaches wherein: the display comprises a touch sensor having a plurality of sensing electrodes (abstract; The display apparatus includes a pixel pattern in which pixels are periodically arranged, and a first sensor disposed on the display panel and including an electrode pattern in which a plurality of electrodes are periodically arranged.); a finger scan sensor provided inside the finger scan sensor part comprises a plurality of pixels arranged to form an acute angle relative to a direction in which the plurality of sensing electrodes is arranged (par. 0024; making an electrode pitch of the electrode pattern smaller than a pixel pitch of the pixel pattern, setting an electrode arrangement direction of the electrode pattern to form an angle with respect to a pixel arrangement direction of the pixel pattern.), and an appearance of the finger scan sensor part is arranged in parallel with the direction in which the plurality of sensing electrodes is arranged (par. 0069; the electrode pattern 250 includes the plurality of first electrodes 221 and the plurality of second electrodes 222 crossing the first electrodes 221. The first electrodes 221 may be arranged in parallel along an x'-direction at regular intervals. The first electrodes 221 may be repeatedly arranged at a first electrode pitch P1.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine CAI’s teachings with Kim’s teachings in order to reduce moire pattern distorts as well as preventing quality deterioration of the display apparatus (Kim, par. 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649